/ Case 1:19-cv-01852-JKB Document1 Filed 06/24/19 Page 1 of 8

 

 

 

 

oa. 7
- Pro Se 5 (Rev. 12/16} Complaint for a Civil Case ANleging Negligence
\
UNITED STATES DISTRICT COURT
{
for the
Ebdovissic of _f Jay : , fed
7 Division
Case No. SG LV SE5A SAA
to be filled in by the Clerk's Office,
OTIS D. WITHERSPOON - } ( A » Bice)
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. If ) 4. :
the names of all the plaintiffs cannot fit in the space above, please ) Jury Trial: (check one) L Yes [ Zh6
write “see attached” in the space and attach an additional page
with the full list af names.)
wv ) FILED _____ ENTERED
——_—
gig
BALTIMORE CITY TRANSPORTATION piv, , JUN 2 4@
Defendant(s} at Lat th
(Write the full name of each defendant who is being sued. if the ) ex 8 OE MARYLAND
names of ail the defendants cannot fit in the space above, please ) ES TRIC DEPUTY

write “see attached” in the space and attach an additional page

with the full list of names.) ay

COMPLAINT FOR A CIVIL CASE ALLEGING NEGLIGENCE
(28 U.S.C. § 1332; Diversity of Citizenship)

I. The Parties to This Comptaint

 

 

 

A. The Plaintiff(s) “
Provide the information below for each plaintiff named in the complaint. Attach-additional pages if
needed, "

Name, OTIS D,_WITHERSPOON fe tn
Street Address a 37: S \ A t ye ‘ Cp.
City and County PATERSON,—-PASSAZC COUNT |
State and Zip Code
Tel b NEW CTERSEY _07505

elephone Number (962) 336-8872

 

E-mail Address

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation, For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Page | of 5
i

Case 1:19-cv-01852-JKB Document1 Filed 06/24/19 Page 2 of 8

7
Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

. Defendant No. 1

 

 

 

Name BALTIMORE CLTY_TRANSPORTATION DIVISION
Job or Title (ifknown) TOWING

Street Address 6200 _BALASKI HIGHWAY

City and County

 

State and Zip Code MARYLAND,—ROSEDALE

Telephone Number g57 ) 6654

a
He
Np
Ww
~

 

E-mail Address (ifknown)

 

Defendant No. 2

Name

 

Job or Title (if known)
Street Address
City and County

 

 

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (f known)

 

Defendant No. 4

Name

 

Job or Title Gf known)
Street Address
City and County

 

 

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

aot
ae

Page 2 of 5
a

U.

Pro Se 5 {Rey. 12/16) Complaint for a Civil Case Alleging Negligence

#

Case 1:19-cv-01852-JKB Document1 Filed 06/24/19 Page 3 of 8

\

”

Basis for Jurisdiction
P

Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may

hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

A. The Plaintiff(s)

1.

"‘If the plaintiff is an individual

The plaintiff, (name) OTIS D. WITHERSPOON ,is a citizen of the

State of (name) . ee Sf

 

NEW TRRopy
YoY Coen oeo.e

If the plaintiff is a corporation
The plaintiff, (name) ' , is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

B. The Defendant(s)

1.

If the defendant is an individual cu)
Lay
The defendant, (name) , iS a citizen of

the State of (name) . Or is acitizen of

 

 

(foreign nation)

 

If the defendant is a corporation

 

 

 

The defendant, (name) . , is incorporated under
the laws of the State of (name) MARYLAND . , and has its
principal place of business in the State of (name) <r nar

ss ’ . DLEt Rh ekiN i’
Or is incorporated under the laws of (foreign nation) MARYLAND ;

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

Cc. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Page 3 of 5
t

WW.

IV.

Case 1:19-cv-01852-JKB Document1 Filed 06/24/19 Page 4 of 8

o

- ogee
Pro Se’5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

4

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that cach plaintiff is entitled to the damages or other relief sought. State how each defendant was
- involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

the defendant(s): (1) performed acts that a person of ortu.aty prudence in the same or similar circumstances
would not have done; or (2) failed to perform acts that a person of ordinary prudence would have done under the -
same or similar circumstances because (describe the acts or failures to act and wiy they were negligent) .

 

i +

4 “
. +
a

Gplonn cor. Gate le oes

The acts or omissions caused or contributed to the cause of the plaintiff's injuries by (explain)

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include.
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages. __
/ Cares , U-Ho | Trrwt&

pa?
i \
ts

‘Gg cw Af (

AL asel fie toud Fok?
. Lee ~~ eee | POE OO
4 ane” One aha” aol petits

LY Svan ws ‘ ¢ Ae :
View Lon oO ral . ves, UL

 

 

Page 4 of 5
f

/

ye

Case 1:19-cv-01852-JKB Document1 Filed 06/24/19 Page 5of8 -

: .
ag
Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

/
/
N.

‘

x

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney
l agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. ] understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: Eh ZA LK OLD (7
Signature of Plaintiff J A Jyh
7 oy

= pss
Printed Name of Plaintiff oat y) ro PRBS
OTIS D. WITHERSPOON PRO SE -

 

For Attorneys

a

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney
Bar Number

 

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
ee ee eal

Case 1:19-cv-01852-JKB Document1 Filed 06/24/19 Page 6 of 8

: FILED TERED
—____-. LOBED RECEIVED

 

JUN 2 4 2019

ie Sista

u : LS cr Ci .

OLE ACT OF MARYLAND”
DEPUT,

DIVERSITY/CITIZENSHIP

OTIS DONALD WITHERSPOON )
37 E. 35 STREET )
PATERSON, NEW JERSEY 07514
)
)

vs. PLAINTIFF
BALTIMORE CITY TOWING TOWING DIVISION CIVIL CASE
6700 PULASI HIGHWAY )
ROSEDALE, MARYLAND 21237 )

 

DEFENDANT

JURISDICTION

PLAINTIFF , OTIS DONALD WITHERSPOON,WHO IS THE PLAINTIFF
IN THIS CASE. DEFENDANT IS A CITIZEN OF THE UNITED STATES WHO RESIDE
IN THE STATE OF NEW JERSEY AND THE DEFENDANT, RESIDE IN THE STSTE OF
MARYLAND, located AT THE ADDRESS OF 6700 PULASKI HYWAY ROSEDALE MD.
21237. KNOWN AS THE DEFENDANT. THE LEGAL STANDING WHICH THE COURT HAS
LEGAL STANDING UNDER FEDERAL JURISDICTION, IS GROUNDED IN THE FACT THAT
THE CIRCUMSTANCES OF THIS CASE IS BASED ON THE LEGAL THEORY OF DIVERSITY
OF CITIZENSHIP, AND THE AMOUNT OF INJURY IS OVER THE AMOUNT OF $75,000.0
WHICH IS THE STATUTORY AMOUNT WHICH THE COURT REQUIRES, IN ORDER TO
HEAR THIS CASE. PLUS THE FACT THAT THE DEFENDANT AND THE PLAINTIFF RE-

SIDES, IN DIFFERENT STATES.

CASE HISTORY
PLAINITIFF, FILE SUIT AGAINST THE DEFENDANT FOR THE ILLEGAL
SALE OF HIS UHAUL TRUCK, BEFORE THE COURT HEARD PLAINTIFFSS COMPLAINT.
BALTIMORE CITY COURT FOUND THE PLAINTIFF INNOSENCE OF THR THREEOTECKETS
THE FINAL TICKET WAS A CHARGE OF $27.50, WHICH TERMINATED THE CASE
AGAINST PLAINTIFF OF ALL TRAFFIC VIOLATIONS. PLAINTIFF EMMEDIATELY
REQUESTED THE RETURN OF HIS VEHICLE. PLAINTIFF WAS TOLD, HIS TRUCK

WAS SOLD AT ACUTION, FEBRUARY 27,2019. PLAINTIFF WAS NEVER CONTACTED

ZL
Case 1:19-cv-01852-JKB Document1 Filed 06/24/19 Page 7 of 8

OR INFORMED OF ANY PENDING AUCTION SALE. A DIRECT VIOLATION OF THE

DEFENDANT POLICY. THE CLERK ( SHIRELY) ASKED A CO_WORKER, DID SHE
SEND PLAINTIFF NOTICE THAT HIS PROPERTY WAS SCHEDULED TO BE AUCTION?
SHE STATED SHE DID NOT AFTER HEARING THIS ADMISSION, PLAINTIFF,

ASKED THE CLERK ( SHIRELY) TO RETURN TO HIM HIS COMMERICIAL TAGS. THE
CLERK, ( SHIRELY ) , STATED SHE couLNBROVIDE THE DEFENDANT WITH THE
PLATES. THIS RESPONSE LEAD THE PLAINTIFF TO BELEIVE, PLAINTIFF, PRO-
PERTY, WAS NOT AUCTION OFF AS ALLEDGED, BUT TAKEN FOR ITS CARGO WHICH
INCLUDED, HEAVEY-DUTY, COMMERICIAL RESTAURANT, EQUIPMENT ( DEEP-FYERS)
NAME BRAND " HENNY PRIOR" W/ 3 WELLS, COMPUTER OPERATED. (1) STREAMER

COMMERICIAL, STREAMS HUNDRED POUNDS OF SEA FOOD. (1) STRING TRIMMER

 
 

2 PARMAR Tot DEWALT BLOWER, COMPLETE LINE OF YARD EQUIPMENT, AND

3 “}LNAME BRAND CUTTING TORCHS (ENGLAND. (1) AIR COMPRESSOR w/ ATTACH-
MENTS. BEDROOM SET, DRESSER NIGHT TABLES, LIVING ROOM SET w/ COFFEE
TABLES. SONY T.V 48" SCREEN SMART T.V BED LINENS. CLOTHES CONSISTING

SHOES, SUITS SPORT JACKETS, SERVAL SUITS.

-

 

WHAT THE PLAINTIFF ASK
COURT TO DO FOR HIM

THE PLAINTIFF ASK THE COURT TO GRANT HIS PLEA FOR PUNITIVE DAMAGES

THE DEFENDANT DID CAUSE UN DUE HARM AND DAMAGES TO THE DEFENDANT PRO-
PERTY, AS A RESULT OF THE UNLAWFUL TAKING OF PLAINTIFF'S PROPERTY WITH
OUT, PRIOR NOTICE OR PERMISSION. ALL SUCH ACTS WERE IN DIRECT VIOLATION

OF THEIR OWN WRITTEN POLICIES. PLAINTIFF ASK THE COURT FOR JUDGEMENT OF

$250,000.00, IN PUNITIVE DAMAGES.

a E; Ete
D
Case 1:19-cv-01852-JKB Document1 Filed 06/24/19 Page 8 of 8

CONCLUSION

IN CONCLUSIONIF THIS MOTION BEFORE THE COURT THE
PLAINTIFF, REQUEST THE COURT FOR PUNITIVE DAMAGES. AS WELL AS
WELL AS COMPENSATION, FOR THE ILLEGAL TAKING OF HIS U-HAUL TRUCK

OR ITS COST, AS WELL AS ITS CARGO IN IT.

S/

  

, Otis’ D. Witherspoon
Pro se

PROOF OF MAIL

NOW COMES THE PLAINTIFF, OTIS D. WITHERSPOON, WHO IS FILING SUE
AGAINST THE DEFENDANT, BALTO TOWING DIVISION, LOCATED AT THE ADDRESS
OF 6700 PULASKI HYWAY, ROSDALE, MD 21237. MAIL TO DEFENDANT BY THE U.S

POSTAL MAIL , POSTAGE PRE-PAID, ON THIS JUNE 19, 2019

 

 

(3 /
